Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Newly submitted claims 2-20 and amended claim 1 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Method for “determining whether there is an uplink[[a]] transmission or a downlink transmission based on the configuration information while the DRX is configured; and starting a hybrid automatic repeat and request (HARQ) round trip time (RTT) timer at a time, in case that there is the uplink transmission or the downlink transmission, the HARQ RTT timer being for a HARQ process corresponding to the uplink transmission or the downlink transmission”  is a distinctively different embodiment from original method of “determining a transmission timing for an uplink signal to be transmitted on the SUL, based on the information on the offset applied to the timing advance; and transmitting, to the base station, the uplink signal on the SUL, based on the determined transmission timing.”   Since amended/new claim does not perform uplink transmission on supplementary uplink (SUL) of a cell based on timing advance offset information, these embodiments do not overlap in scope and are not obvious variants. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-20 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Amended claim 
1. (Currently Amended) A method performed by a terminal in a wireless communication system, the method comprising:
 receiving, from a base station, information for configuring a discontinuous reception (DRX); 
receiving, from the base station, configuration information on a transmission without dynamic scheduling; 
determining whether there is an uplink transmission or a downlink transmission, based on the configuration information while the DRX is configured; and 
starting a hybrid automatic repeat and request (HARQ) round trip time (RTT) timer at a time, in case that there is the uplink transmission or the downlink transmission, the HARQ RTT timer being for a HARQ process corresponding to the uplink transmission or the downlink transmission. 
Original claim 
1. A method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, system information including configuration information on a supplementary uplink on (SUL) of a cell associated with the base station, and information on an offset applied to a timing advance, wherein an uplink of the cell and the SUL are configured for one downlink of the cell; 
determining a transmission timing for an uplink signal to be transmitted on the SUL, based on the information on the offset applied to the timing advance; and 
transmitting, to the base station, the uplink signal on the SUL, based on the determined transmission timing.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




4/29/2022
/MARCUS SMITH/Primary Examiner, Art Unit 2419